323 S.W.3d 80 (2010)
STATE of Missouri, Respondent,
v.
Jessica L. VORCE, Appellant.
No. ED 94092.
Missouri Court of Appeals, Eastern District, Division Five.
October 12, 2010.
John T. Bruere, Troy, MO, for appellant.
Rebecca Burkemper, Assistant Prosecuting Attorney, Troy, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Jessica Vorce (Defendant) appeals the judgment of conviction in a court-tried case of possession of intoxicating liquor by a minor. Defendant claims the trial court erred in finding her guilty because the State failed to provide sufficient and competent evidence to prove that: (1) she was in possession of intoxicating liquor; and (2) she was a minor.
We have reviewed the briefs of the parties and the record on appeal and no error *81 of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).